FISHER, Circuit Judge,
dissenting.
FISHER, Circuit Judge.
I dissent from the majority opinion insofar as it concludes that Jones’ termination was governed by California’s default good cause standard. I believe that Jones has raised a triable issue of fact as to whether the Employment Agreement entitled Jones to greater protections against discharge than those reflected by the good cause standard.
The California Supreme Court has recognized that an express or implied contract may impose additional safeguards exceeding the right not to be terminated for good cause. The good cause standard constitutes a floor, and express terms in an employment agreement may create an implied contract imposing greater restrictions on the employer’s termination rights. See Cotran v. Rollins Hudig Hall Int'l 17 Cal.4th 93, 69 Cal.Rptr.2d 900, 948 P.2d 412, 414 n. 1 (Ca.1998); id. at 423 (Mosk, J., concurring) (“[Tjhere is nothing ... that precludes an employer and an employee from negotiating or impliedly forming a contract with a ‘good cause’ clause that defines that term more explicitly, in which case the jury’s good cause determination would be shaped by this contractual definition.... A court may also reasonably interpret an implied or express employment agreement that contains particularly strong promises of employment security to embody a more protective good cause standard.”). In Guz v. Bechtel National, Inc., 24 Cal.4th 317, 100 Cal. Rptr.2d 352, 8 P.3d 1089 (2000), decided two years after Cotran, the California Supreme Court was even more explicit when it stated that “an employer’s written personnel policies may be an important source of implied-contract evidence. We have made clear that ‘the trier of fact can infer an agreement to limit the grounds for termination based on the employee’s reasonable reliance on the company’s personnel manual or policies.’ ” Id. at 1106.
The provisions of Jones’ Employment Agreement indicate that Costco may have been required to show more than a reasonable belief - the default standard announced in Cotran - that Jones had committed misconduct. Article I of the Employment Agreement states that “appropriate corrective action will be taken” in “cases where investigation confirms the allegations” of harassment (emphasis added). Article III states that “[ajnyone who is found to have violated our anti-harassment policy is subject to corrective action up to and including immediate discharge” (emphasis added). The words “confirms” and “found” connote that Costco was required to have something more than a reasonable belief that Jones committed the alleged misconduct. Those words suggest that Costco was required to determine that Jones more likely than not committed the acts of which he was accused, or perhaps even that clear and convincing evidence supported Jones’ guilt. Whether either or both of these provisions - read in the context of the entire Employment Agreement - created implied contract rights, whether they require a higher degree of certainty than the default standard and whether that standard is preponderance of the evidence or clear and convincing *325evidence are questions for the trier of fact. See Cotran, 69 Cal.Rptr.2d 900, 948 P.2d at 414 n. 1, 428; see also id. at 425-27 (Kennard, J., concurring in part and dissenting in part).
I would reverse and remand for further proceedings to determine whether the Employment Agreement created implied contract rights, whether any such rights afforded Jones greater protections than the default good cause standard and, if so, whether Costco’s termination of Jones satisfied the higher standard. I respectfully dissent.